UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2015 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No.: 001-32999 FUEL SYSTEMS SOLUTIONS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-3960974 (State or Other Jurisdiction Of Incorporation or Organization) (I.R.S. Employer
